UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: February 28 Date of reporting period: August 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock U.S. Core Fund Semia nnual Report 8 1 John Hancock U.S. Core Fund Table of Contents Your E xpense s P age 3 Portfolio Summary Page 5 Portfolio of Investments Page 6 Financial Statements Page 13 Financial Highlights Page 16 Notes to Financial Statements Page 22 More I nformation Page 35 2 U.S. Core Fund Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding your fund expenses As a shareholder of the Fund, you incur two types of costs: • Transaction costs which include sales charges (loads) on purchases or redemptions (if applicable), minimum account fee charge, etc. • Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your fund’s actual ongoing operating expenses, and is based on your fund’s actual return. It assumes an account value of $1,000.00 on March 1, 2011 with the same investment held until August 31, 2011. Account value Ending value Expenses paid during on 3-1-11 on 8-31-11 period ended 8-31-11 1 Class A $1,000.00 $979.40 $6.72 Class B 1,000.00 975.70 10.18 Class C 1,000.00 975.70 10.18 Class I 1,000.00 981.90 4.43 Class R1 1,000.00 978.30 8.16 Class R5 1,000.00 981.40 4.68 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at August 31, 2011, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Example [ My account value $8,600.00 / $1,000.00 8.6 ] x $[ “expenses paid” from table ] My actual expenses Hypothetical example for comparison purposes This table allows you to compare your fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not your fund’s actual return). It assumes an account value of $1,000.00 on March 1, 2011, with the same investment held until August 31, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 3-1-11 on 8-31-11 period ended 8-31-11 1 Class A $1,000.00 $1,018.30 $6.85 Class B 1,000.00 1,014.80 10.38 Class C 1,000.00 1,014.80 10.38 Class I 1,000.00 1,020.70 4.52 Class R1 1,000.00 1,016.90 8.31 Class R5 1,000.00 1,020.40 4.77 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 3 1 Expenses are equal to the Fund's annualized expense ratio of 1.35%, 2.05%, 2.05%, 0.89%, 1.64% and 0.94% for Class A, Class B, Class C, Class I, Class R1 and Class R5 shares, respectively, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 4 U.S. Core Fund Portfolio Summary Value as a percentage of Top 10 holdings (33.7% of Net Assets) 1 Fund's net assets Microsoft Corp. 4.9% Pfizer, Inc. 4.5% Wal-Mart Stores, Inc. 4.0% Oracle Corp. 3.6% Google, Inc., Class A 3.3% International Business Machines Corp. 3.0% The Procter & Gamble Company 2.7% Johnson & Johnson 2.6% The Coca-Cola Company 2.6% Merck & Company, Inc. 2.5% Value as a percentage of Sector Composition 2 Fund's net assets Information Technology 26% Health Care 25% Consumer Staples 20% Energy 7% Consumer Discretionary 6% Industrials 4% Telecommunication Services 3% Financials 3% Materials 1% Short-Term Investments & Other 5% Value as a percentage of Portfolio Composition Fund's net assets Common Stocks 94% Investment Companies 1% Short-Term Investments & Other 5% 1 Cash and cash equivalents are not included in Top 10 Holdings. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 5 U.S. Core Fund As of 8-31-11 (Unaudited) Shares Value Common Stocks 93.71% (Cost $68,852,727) Consumer Discretionary 6.34% Automobiles 0.13% General Motors Company (I) (L) 4,100 98,521 Distributors 0.15% Genuine Parts Company (L) 2,100 115,542 Diversified Consumer Services 0.42% Apollo Group, Inc., Class A (I) 4,200 196,665 H&R Block, Inc. 4,500 68,040 Weight Watchers International, Inc. 1,100 66,572 Hotels, Restaurants & Leisure 1.51% Choice Hotels International, Inc. 200 6,216 McDonald's Corp. 13,000 1,175,980 Household Durables 0.07% KB Home (L) 8,100 53,379 Internet & Catalog Retail 0.30% Liberty Media Corp. - Interactive, Series A (I) 4,800 75,936 priceline.com, Inc. (I) (L) 290 155,805 Media 0.47% CBS Corp., Class B 4,900 122,745 Charter Communications, Inc., Class A (I) 1,600 79,808 Gannett Company, Inc. 2,900 33,495 The McGraw-Hill Companies, Inc. 3,100 130,541 Multiline Retail 0.75% Dollar Tree, Inc. (I) 1,900 135,698 Family Dollar Stores, Inc. 1,300 69,407 J.C. Penney Company, Inc. 3,000 79,890 Sears Holdings Corp. (I) (L) 2,200 131,758 Target Corp. 3,200 165,344 Specialty Retail 1.37% Abercrombie & Fitch Company, Class A 600 38,166 Advance Auto Parts, Inc. 1,800 109,296 Aeropostale, Inc. (I) 1,100 12,298 AutoNation, Inc. (I) (L) 2,000 80,760 AutoZone, Inc. (I) 440 135,080 Best Buy Company, Inc. 5,500 140,745 GameStop Corp., Class A (I) (L) 1,700 40,681 Lowe's Companies, Inc. 6,300 125,559 Ross Stores, Inc. 1,900 145,398 TJX Companies, Inc. 4,500 245,790 Textiles, Apparel & Luxury Goods 1.17% Coach, Inc. 4,200 236,124 Fossil, Inc. (I) 940 90,813 NIKE, Inc., Class B 5,500 476,575 VF Corp. (L) 930 108,866 Consumer Staples 19.75% Beverages 4.72% Brown Forman Corp., Class B 1,700 121,975 Coca-Cola Enterprises, Inc. 2,800 77,336 See notes to financial statements 6 U.S. Core Fund As of 8-31-11 (Unaudited) Shares Value Consumer Staples (continued) Hansen Natural Corp. (I) 1,900 $162,108 PepsiCo, Inc. 20,585 1,326,292 The Coca-Cola Company 28,400 2,000,780 Food & Staples Retailing 6.00% Costco Wholesale Corp. 3,000 235,620 CVS Caremark Corp. 7,900 283,689 Safeway, Inc. 3,000 54,990 SUPERVALU, Inc. (L) 500 3,985 Sysco Corp. 7,100 198,303 The Kroger Company 7,100 167,276 Wal-Mart Stores, Inc. 58,040 3,088,308 Walgreen Company 18,600 654,906 Food Products 1.43% Campbell Soup Company (L) 3,200 101,984 Dean Foods Company (I) 1,600 13,824 Flowers Foods, Inc. 1,650 31,433 General Mills, Inc. 7,300 276,743 H.J. Heinz Company 2,600 136,864 Hormel Foods Corp. (L) 3,300 91,113 Kellogg Company 4,200 228,144 McCormick & Company, Inc., Non Voting Shares 1,600 76,464 The Hershey Company 2,700 158,355 Household Products 4.06% Church & Dwight Company, Inc. 1,600 69,664 Clorox Company 1,600 111,520 Colgate-Palmolive Company 5,800 521,826 Kimberly-Clark Corp. 4,800 331,968 The Procter & Gamble Company 33,600 2,139,648 Personal Products 0.59% Avon Products, Inc. 3,300 74,448 Herbalife, Ltd. 2,600 145,080 The Estee Lauder Companies, Inc., Class A 2,470 241,220 Tobacco 2.95% Altria Group, Inc. 7,400 201,206 Lorillard, Inc. 1,830 203,899 Philip Morris International, Inc. (L) 23,618 1,637,200 Reynolds American, Inc. 6,900 259,233 Energy 7.58% Energy Equipment & Services 1.40% Baker Hughes, Inc. 2,600 158,886 Halliburton Company 4,300 190,791 National Oilwell Varco, Inc. 4,900 323,988 Schlumberger, Ltd. 5,360 418,723 Oil, Gas & Consumable Fuels 6.18% Anadarko Petroleum Corp. 1,800 132,750 Apache Corp. 108 11,132 Chevron Corp. 10,489 1,037,467 ConocoPhillips 17,900 1,218,453 Exxon Mobil Corp. (L) 25,200 1,865,808 Hess Corp. 1,980 117,493 Marathon Oil Corp. 6,900 185,748 Occidental Petroleum Corp. 880 76,331 See notes to financial statements 7 U.S. Core Fund As of 8-31-11 (Unaudited) Shares Value Energy (continued) The Williams Companies, Inc. 2,400 $64,776 Valero Energy Corp. 5,100 115,872 Financials 1.73% Commercial Banks 0.11% CIT Group, Inc. (I) 2,500 86,425 Consumer Finance 0.24% Discover Financial Services 3,900 98,124 SLM Corp. 6,300 86,499 Diversified Financial Services 0.15% Bank of America Corp. 9,310 76,063 Leucadia National Corp. (L) 1,400 41,482 Insurance 1.12% Allied World Assurance Company Holdings, Ltd. 400 20,760 American International Group, Inc. (I) 3,000 75,990 AON Corp. 1,500 70,095 Arch Capital Group, Ltd. (I) 1,400 47,152 Assurant, Inc. 2,100 73,857 Endurance Specialty Holdings, Ltd. 500 18,080 Hartford Financial Services Group, Inc. 2,900 55,506 Protective Life Corp. 700 13,293 Prudential Financial, Inc. 1,700 85,357 RenaissanceRe Holdings, Ltd. 600 39,342 The Travelers Companies, Inc. 6,000 302,760 Transatlantic Holdings, Inc. 600 30,378 Validus Holdings, Ltd. 1,800 46,476 Real Estate Investment Trusts 0.11% Annaly Capital Management, Inc. 4,600 83,398 Health Care 25.09% Biotechnology 2.04% Amgen, Inc. 14,600 808,913 Biogen Idec, Inc. (I) (L) 3,380 318,396 Cephalon, Inc. (I) 600 48,384 Gilead Sciences, Inc. (I) 10,400 414,804 Health Care Equipment & Supplies 3.83% Alere, Inc. (I) 4,559 113,838 Baxter International, Inc. 7,800 436,644 Becton, Dickinson & Company 2,900 236,002 C.R. Bard, Inc. 1,100 104,786 CareFusion Corp. (I) 1,800 46,098 Covidien PLC 2,200 114,796 DENTSPLY International, Inc. 1,600 56,320 Edwards Lifesciences Corp. (I) 1,280 96,576 Gen-Probe, Inc. (I) 500 29,985 IDEXX Laboratories, Inc. (I) (L) 900 71,802 Intuitive Surgical, Inc. (I) 360 137,286 Kinetic Concepts, Inc. (I) 1,300 87,802 Medtronic, Inc. 18,800 659,316 ResMed, Inc. (I) (L) 1,700 52,649 St. Jude Medical, Inc. 4,200 191,268 STERIS Corp. 400 12,872 Stryker Corp. 4,400 214,896 Varian Medical Systems, Inc. (I) 1,200 68,352 See notes to financial statements 8 U.S. Core Fund As of 8-31-11 (Unaudited) Shares Value Health Care (continued) Zimmer Holdings, Inc. (I) 4,600 $261,694 Health Care Providers & Services 4.48% Aetna, Inc. 5,500 220,165 AMERIGROUP Corp. (I) (L) 500 24,735 AmerisourceBergen Corp. 4,400 174,152 Cardinal Health, Inc. 4,200 178,500 Coventry Health Care, Inc. (I) 2,800 92,064 Express Scripts, Inc. (I) 7,100 333,274 Henry Schein, Inc. (I) 900 59,319 Humana, Inc. 2,700 209,628 Laboratory Corp. of America Holdings (I) 1,400 116,942 Lincare Holdings, Inc. (L) 3,240 69,757 McKesson Corp. 2,200 175,846 Mednax, Inc. (I) 600 39,186 Patterson Companies, Inc. 1,400 40,908 Quest Diagnostics, Inc. 2,200 110,154 Triple-S Management Corp., Class B (I) 3,591 61,227 UnitedHealth Group, Inc. 24,856 1,181,157 WellPoint, Inc. 6,500 411,450 Health Care Technology 0.16% Cerner Corp. (I) (L) 1,900 125,324 Life Sciences Tools & Services 0.28% Mettler-Toledo International, Inc. (I) 490 78,042 Pharmaceutical Product Development, Inc. 1,100 34,628 Techne Corp. 500 36,235 Waters Corp. (I) 900 71,883 Pharmaceuticals 14.30% Abbott Laboratories 23,300 1,223,483 Allergan, Inc. 3,700 302,697 Bristol-Myers Squibb Company 20,100 597,975 Eli Lilly & Company 28,200 1,057,782 Endo Pharmaceuticals Holdings, Inc. (I) 3,300 105,303 Forest Laboratories, Inc. (I) 7,600 260,224 Johnson & Johnson 31,300 2,059,540 Merck & Company, Inc. 59,383 1,966,765 Pfizer, Inc. 183,186 3,476,870 Warner Chilcott PLC, Class A (I) 6,637 113,227 Industrials 3.69% Aerospace & Defense 1.13% Alliant Techsystems, Inc. 200 12,694 General Dynamics Corp. 4,300 275,544 ITT Corp. 1,700 80,478 L-3 Communications Holdings, Inc. 1,200 81,384 Precision Castparts Corp. 790 129,442 United Technologies Corp. 4,100 304,425 Air Freight & Logistics 0.28% C.H. Robinson Worldwide, Inc. (L) 2,200 155,100 Expeditors International of Washington, Inc. 1,400 63,700 Commercial Services & Supplies 0.35% Copart, Inc. (I) 700 30,128 Pitney Bowes, Inc. 2,800 56,868 R.R. Donnelley & Sons Company 2,900 44,225 See notes to financial statements 9 U.S. Core Fund As of 8-31-11 (Unaudited) Shares Value Industrials (continued) Rollins, Inc. 2,250 $47,048 Stericycle, Inc. (I) 1,100 96,481 Industrial Conglomerates 1.25% 3M Company 8,500 705,330 Danaher Corp. 5,900 270,279 Machinery 0.37% Caterpillar, Inc. 2,200 200,200 Joy Global, Inc. 1,030 85,954 Professional Services 0.08% IHS, Inc., Class A (I) 800 62,072 Trading Companies & Distributors 0.23% Fastenal Company (L) 3,000 100,440 W.W. Grainger, Inc. 450 69,345 WESCO International, Inc. (I) 300 12,927 Information Technology 25.99% Communications Equipment 2.66% ADTRAN, Inc. 400 12,424 Cisco Systems, Inc. 30,724 481,752 QUALCOMM, Inc. 30,700 1,579,822 Computers & Peripherals 3.30% Apple, Inc. (I) 3,890 1,496,989 Dell, Inc. (I) 14,715 218,738 Hewlett-Packard Company 26,600 692,398 Seagate Technology PLC 6,500 75,270 Western Digital Corp. (I) 3,200 94,368 Electronic Equipment, Instruments & Components 0.21% Arrow Electronics, Inc. (I) 1,800 56,160 Dolby Laboratories, Inc., Class A (I) 1,200 40,320 Ingram Micro, Inc., Class A (I) 3,200 57,088 Tech Data Corp. (I) 300 14,124 Internet Software & Services 4.07% AOL, Inc. (I) 600 9,348 eBay, Inc. (I) 18,600 574,182 Google, Inc., Class A (I) 4,800 2,596,608 IT Services 5.49% Accenture PLC, Class A 11,900 637,721 Amdocs, Ltd. (I) 2,900 79,663 Automatic Data Processing, Inc. 4,700 235,141 Broadridge Financial Solutions, Inc. 1,700 35,394 Cognizant Technology Solutions Corp., Class A (I) 4,000 253,800 Computer Sciences Corp. 1,600 49,056 Fiserv, Inc. (I) 900 50,247 Global Payments, Inc. 1,200 54,996 International Business Machines Corp. 13,711 2,357,058 Jack Henry & Associates, Inc. 1,300 38,012 MasterCard, Inc., Class A 890 293,442 Paychex, Inc. 4,500 121,410 Total Systems Services, Inc. (L) 2,500 45,375 VeriFone Systems, Inc. (I) 1,000 35,220 Semiconductors & Semiconductor Equipment 0.53% ON Semiconductor Corp. (I) 4,900 35,623 See notes to financial statements 10 U.S. Core Fund As of 8-31-11 (Unaudited) Shares Value Information Technology (continued) Texas Instruments, Inc. 14,500 $380,045 Software 9.73% Adobe Systems, Inc. (I) 2,800 70,672 ANSYS, Inc. (I) 800 43,184 BMC Software, Inc. (I) 2,500 101,525 Citrix Systems, Inc. (I) 1,800 108,774 FactSet Research Systems, Inc. 680 59,772 Informatica Corp. (I) 1,900 79,382 Intuit, Inc. 4,200 207,186 MICROS Systems, Inc. (I) 1,000 47,660 Microsoft Corp. 144,041 3,831,491 Oracle Corp. 100,347 2,816,740 Quest Software, Inc. (I) 1,200 20,676 Symantec Corp. (I) 9,900 169,785 TIBCO Software, Inc. (I) 1,700 38,046 Materials 0.77% Chemicals 0.24% Ecolab, Inc. (L) 2,300 123,280 Sigma-Aldrich Corp. 1,000 64,390 Metals & Mining 0.40% Alcoa, Inc. 4,900 62,769 Freeport-McMoRan Copper & Gold, Inc. 5,300 249,842 Paper & Forest Products 0.13% Schweitzer-Mauduit International, Inc. 1,733 103,945 Telecommunication Services 2.77% Diversified Telecommunication Services 2.66% AT&T, Inc. 26,300 749,024 CenturyLink, Inc. 4,200 151,830 Verizon Communications, Inc. (L) 32,400 1,171,908 Wireless Telecommunication Services 0.11% Sprint Nextel Corp. (I) 23,600 88,736 Investment Companies 0.92% (Cost $698,240) Financials 0.92% SPDR S&P rust (L) 5,883 718,079 Yield Securities Lending Collateral 6.35% (Cost $4,958,717) John Hancock Collateral Investment Trust (W) 0.2283%(Y) 495,626 4,958,688 Short-Term Investments 3.73% (Cost $2,912,758) Money Market Funds 3.73% State Street Institutional Treasury Money Market Fund 0.000% (Y) 2,912,758 2,912,758 See notes to financial statements 11 U.S. Core Fund As of 8-31-11 (Unaudited) Total investments (Cost $77,422,442)† 104.71% Other assets and liabilities, net (4.71%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (L) All or a portion of this security is on loan as of 8-31-11. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 8-31-11. † At 8-31-11, the aggregate cost of investment securities for federal income tax purposes was $78,232,441. Net unrealized appreciation aggregated $3,539,632, of which $5,370,718 related to appreciated investment securities and $1,831,086 related to depreciated investment securities. See notes to financial statements 12 U.S. Core Fund Statement of Assets and Liabilities — August 31, 2011 (Unaudited) Assets Investments in unaffiliated issuers, at value (Cost $72,463,725) including $4,839,237 of securities loaned (Note 2) $ 76,813,385 Investments in affiliated issuers, at value (Cost $4,958,717) (Note 2) 4,958,688 Total investments, at value (Cost $77,422,442) Cash held at broker for futures contracts 110,000 Receivable for investments sold 32,425 Receivable for fund shares sold 1,076,150 Dividends and interest receivable 207,018 Receivable for securities lending income 2,125 Receivable for futures variation margin 16,125 Receivable due from adviser 643 Other receivables and prepaid expenses 73,700 Total assets Liabilities Due to custodian 7,188 Payable for investments purchased 9,367 Payable for fund shares repurchased 45,411 Payable upon return of securities loaned (Note 2) 4,959,995 Payable to affiliates Accounting and legal services fees 679 Transfer agent fees 8,195 Trustees' fees 631 Other liabilities and accrued expenses 163,097 Total liabilities Net assets Capital paid-in $ 74,604,061 Undistributed net investment income 570,274 Accumulated net realized loss on investments and future contracts (1,437,208) Net unrealized appreciation (depreciation) on investments 4,358,569 Net assets $ Net asset value per share Based on net asset values and shares outstanding-the Fund has an unlimited number of shares authorized with no par value Class A ($31,978,152 ÷ 1,684,449 shares) $ 18.98 Class B ($900,928 ÷ 47,782 shares) 1 $ 18.85 Class C ($2,436,912 ÷ 129,336 shares) 1 $ 18.84 Class I ($42,626,767 ÷ 2,238,962 shares) $ 19.04 Class R1 ($118,487 ÷ 6,260 shares) $ 18.93 Class R5 ($34,450 ÷ 1,810 shares) $ 19.03 Maximum offering price per share Class A (net asset value per share ÷ 95%) 2 $ 19.98 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements 13 U.S. Core Fund Statement of Operations — August 31, 2011 (Unaudited) Investment income Dividends $ 832,543 Securities lending 14,429 Interest 41 Total investment income Expenses Investment management fees (Note 5) 286,535 Distribution and service fees (Note 5) 65,804 Accounting and legal services fees (Note 5) 4,184 Transfer agent fees (Note 5) 42,361 Trustees' fees (Note 5) 2,220 State registration fees (Note 5) 37,728 Printing and postage (Note 5) 12,450 Professional fees 24,962 Custodian fees 6,092 Registration and filing fees 16,275 Merger fees 102,000 Other 27,067 Total expenses Less expense reductions (Note 5) (205,941) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments in unaffiliated issuers 1,221,501 Investments in affiliated issuers (302) Change in net unrealized appreciation (depreciation) of Investments in unaffiliated issuers (3,006,631) Investments in affiliated issuers (103) Futures contracts (Note 3) 8,938 Net realized and unrealized loss Decrease in net assets from operations $ See notes to financial statements 14 U.S. Core Fund Statements of Changes in Net Assets Six months ended Year ended 8/31/11 1 2/28/11 (Unaudited) Increase (decrease) in net assets From operations Net investment income $ 425,276 $ 491,832 Net realized gain 1,221,199 1,660,002 Change in net unrealized appreciation (depreciation) (2,997,796) 5,093,228 Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A — (167,314) Class I — (207,682) Class R1 — (282) Class R3 — (117) Class R4 — (209) Class R5 — (301) Total distributions — From Fund share transactions (Note 6) Total increase Net assets Beginning of period 68,771,373 41,054,427 End of period $ $ Undistributed net investment income $ $ 1 Class R3 and R4 shares were terminated on 7-21-11. See notes to financial statements 15 U.S. Core Fund Financial Highlights (For a share outstanding throughout the period) Class A Shares Period ended 8-31-11 1 2-28-11 2-28-10 2-28-09 2-29-08 2-28-07 2 Per share operating performance Net asset value, beginning of period $ Net investment income 3 0.09 0.14 0.11 0.15 0.16 0.12 Net realized and unrealized gain (loss) on investments (0.49) 2.29 4.76 (7.19) (1.88) 2.41 Total from investment operations Less distributions From net investment income — (0.11) (0.06) (0.13) (0.17) (0.09) From net realized gain — (0.93) (0.20) Total distributions — Net asset value, end of period $ Total return (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions) $ 32 $ 31 $ 22 $ 11 $ 18 $ 19 Ratios (as a percentage of average net assets): Expenses before reductions 1.84 8 1.50 1.76 7 1.75 1.86 1.93 8 Expenses net of fee waivers 1.35 8 1.35 1.35 7 1.35 1.34 1.34 8 Expenses net of fee waivers and credits 1.35 8 1.35 1.35 7 1.35 1.34 1.34 8 Net investment income 0.96 8 0.82 0.72 0.86 0.70 0.76 8 Portfolio turnover (%) 20 78 44 61 81 36 1 Unaudited. 2 The inception date for Class A shares is 6-12-06. 3 Based on the average daily shares outstanding. 4 Does not reflect the effect of sales charges, if any. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Includes the impact of proxy expenses, which amounted to 0.02% of average net assets. 8 Annualized. See notes to financial statements 16 U.S. Core Fund Financial Highlights (For a share outstanding throughout the period) Class B Shares Period ended 8-31-11 1 2-28-11 2-28-10 2-28-09 2-29-08 2-28-07 2 Per share operating performance Net asset value, beginning of period $ Net investment income 3 0.02 0.03 0.01 0.04 — 4 0.02 Net realized and unrealized gain (loss) on investments (0.49) 2.27 4.75 (7.16) (1.88) 2.40 Total from investment operations From net investment income — (0.01) (0.02) From net realized gain — (0.93) (0.20) Total distributions — Net asset value, end of period $ Total return (%) 7 7 Ratios and supplemental data Net assets, end of period (in millions) $ 1 $ 1 — 8 — 8 — 8 — 8 Ratios (as a percentage of average net assets): Expenses before reductions 3.84 9 3.02 7.67 10 8.79 6.98 13.58 9 Expenses net of fee waivers 2.05 9 2.05 2.08 10 2.40 2.05 2.04 9 Expenses net of fee waivers and credits 2.05 9 2.05 2.05 10 2.05 2.05 2.04 9 Net investment income 0.26 9 0.19 0.03 0.24 — 11 0.12 9 Portfolio turnover (%) 20 78 44 61 81 36 1 Unaudited. 2 The inception date for Class B shares is 6-12-06. 3 Based on the average daily shares outstanding. 4 Less than $0.005 per share. 5 Does not reflect the effect of sales charges, if any. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Not annualized. 8 Less than $500,000. 9 Annualized. 10 Includes the impact of proxy expenses, which amounted to 0.03% of average net assets. 11 Less than 0.005%. See notes to financial statements 17 U.S. Core Fund Financial Highlights (For a share outstanding throughout the period) Class C Shares Period ended 8-31-11 1 2-28-11 2-28-10 2-28-09 2-29-08 2-28-07 2 Per share operating performance Net asset value, beginning of period $ Net investment income 3 0.02 0.02 — 4 0.01 — 5 0.03 Net realized and unrealized gain (loss) on investments (0.49) 2.28 4.75 (7.14) (1.88) 2.40 Total from investment operations From net investment income — (0.01) (0.02) From net realized gain — (0.93) (0.20) Total distributions — Net asset value, end of period $ Total return (%) 8 8 Ratios and supplemental data Net assets, end of period (in millions) $ 2 $ 2 $ 2 $ 1 $ 3 $ 3 Ratios (as a percentage of average net assets): Expenses before reductions 2.96 9 2.40 3.92 10 3.43 2.94 3.82 9 Expenses net of fee waivers 2.05 9 2.05 2.06 10 2.07 2.05 2.04 9 Expenses net of fee waivers and credits 2.05 9 2.05 2.05 10 2.05 2.05 2.04 9 Net investment income (loss) 0.24 9 0.12 — 11 0.06 (0.01) 0.16 9 Portfolio turnover (%) 20 78 44 61 81 36 1 Unaudited. 2 The inception date for Class C shares is 6-12-06. 3 Based on the average daily shares outstanding. 4 Less than ($0.005) per share. 5 Less than $0.005 per share. 6 Does not reflect the effect of sales charges, if any. 7 Total returns would have been lower had certain expenses not been reduced during the periods shown. 8 Not annualized. 9 Annualized. 10 Includes the impact of proxy expenses, which amounted to 0.02% of average net assets. 11 Less than (0.005%). See notes to financial statements 18 U.S. Core Fund Financial Highlights (For a share outstanding throughout the period) Class I Shares Period ended 8-31-11 1 2-28-11 2-28-10 2-28-09 2-29-08 2-28-07 2 Per share operating performance Net asset value, beginning of period $ Net investment income 3 0.14 0.24 0.16 0.21 0.25 0.18 Net realized and unrealized gain (loss) on investments (0.49) 2.28 4.79 (7.19) (1.89) 2.41 Total from investment operations Less distributions From net investment income — (0.19) (0.14) (0.20) (0.26) (0.13) From net realized gain — (0.93) (0.20) Total distributions — Net asset value, end of period $ Total return (%) 4 5 5 Ratios and supplemental data Net assets, end of period (in millions) $ 43 $ 34 $ 16 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses before reductions 1.37 7 1.12 1.39 8 10.44 12.79 17.83 7 Expenses net of fee waivers 0.89 7 0.88 0.87 8 0.95 0.95 0.95 7 Expenses net of fee waivers and credits 0.89 7 0.88 0.87 8 0.95 0.95 0.95 7 Net investment income 1.42 7 1.34 0.94 1.19 1.10 1.16 7 Portfolio turnover (%) 20 78 44 61 81 36 1 Unaudited. 2 The inception date for Class I shares is 6-12-06. 3 Based on the average daily shares outstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 Less than $500,000. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to less than 0.005% of average net assets. See notes to financial statements 19 U.S. Core Fund Financial Highlights (For a share outstanding throughout the period) Class R1 Shares Period ended 8-31-11 1 2-28-11 2-28-10 2-28-09 2-29-08 2-28-07 2 Per share operating performance Net asset value, beginning of period $ Net investment income 3 0.06 0.09 0.07 0.13 0.13 0.06 Net realized and unrealized gain (loss) on investments (0.48) 2.28 4.73 (7.16) (1.88) 2.42 Total from investment operations Less distributions From net investment income — (0.05) — 4 (0.11) (0.15) (0.08) From net realized gain — (0.93) (0.20) Total distributions — — 4 Net asset value, end of period $ Total return (%) 5 6 6 Ratios and supplemental data Net assets, end of period (in millions) — 7 — 7 — 7 — 7 — 7 — 7 Ratios (as a percentage of average net assets): Expenses before reductions 10.49 8 4.66 20.80 9 19.51 15.98 21.12 8 Expenses net of fee waivers 1.64 8 1.67 1.66 9 1.95 1.45 1.69 8 Expenses net of fee waivers and credits 1.64 8 1.67 1.66 9 1.45 1.45 1.69 8 Net investment income 0.66 8 0.48 0.43 0.76 0.59 0.41 8 Portfolio turnover (%) 20 78 44 61 81 36 1 Unaudited. 2 The inception date for Class R1 shares is 6-12-06. 3 Based on the average daily shares outstanding. 4 Less than ($0.005) per share. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Less than $500,000. 8 Annualized. 9 Includes the impact of proxy expenses, which amounted to 0.03% of average net assets. See notes to financial statements 20 U.S. Core Fund Financial Highlights (For a share outstanding throughout the period) Class R5 Shares Period ended 8-31-11 1 2-28-11 2-28-10 2 Per share operating performance Net asset value, beginning of period $ $ $ Net investment income 3 0.13 0.21 0.10 Net realized and unrealized gain (loss) on investments (0.49) 2.29 3.02 Total from investment operations Less distributions From net investment income — (0.17) (0.11) Net asset value, end of period $ $ $ Total return (%) 4 5 5 Ratios and supplemental data Net assets, end of period (in millions) — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses before reductions 29.45 7 38.74 9.36 7 Expenses net of fee waivers 0.94 7 0.98 1.06 7 Expenses net of fee waivers and credits 0.94 7 0.98 1.06 7 Net investment income 1.36 7 1.17 0.81 7 Portfolio turnover (%) 20 78 44 1 Unaudited. 2 The inception date for Class R5 shares is 5-22-09. 3 Based on the average daily shares outstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 Less than $500,000. 7 Annualized. See notes to financial statements 21 U.S. Core Fund Notes to financial statements (Unaudited) Note 1 — Organization John Hancock U.S. Core Fund (the Fund) is a diversified series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high total return. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R1 and Class R5 shares are available only to certain retirement plans. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Class R3 and R4 shares were terminated on July 21, 2011. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
